Lundberg Stratton, J.,
concurring.
{¶ 20} While I concur in the majority opinion because the statute and our case law dictate that result, I write to alert all unsuspecting parties that a cross-appeal will be necessary due to recent tax law changes in order to preserve the issue of the value of property as a whole. R.C. 5717.04 requires that a party seeking to appeal a decision of the Board of Tax Appeals (“BTA”) to this court must “set forth * * * the errors * * * complained of’ in the BTA’s decision. Ordinarily, this mandate is standard practice, but in this case, it leads to a decidedly odd consequence: as the majority describes, the statute permits the property owner to appeal from the determination of the value of the land while leaving the BTA’s determination of the value of the improvements beyond the jurisdiction of the court. That is true even though the BTA determined the value of the land in close conjunction with determining the value of the improvements.
{¶ 21} In most situations, a party that perceives an error in a lower court’s decision but is not aggrieved by the outcome of that decision need not file a cross-appeal in order to preserve the right to raise the claimed error. Instead of appealing, that party raises the issue in the course of defending against the other party’s appeal. But R.C. 5717.04 and the cases in which we have applied that statute do not permit that procedure here.
{¶ 22} Although I agree with the majority’s disposition of this issue, I write separately to note that this situation is likely to recur and that litigants who have prevailed before the BTA need to consider carefully whether they ought to file a protective cross-appeal when an opponent appeals the BTA’s decision to this court. In this case, the property owner contended that the improvements constituted personal property pursuant to this court’s decision in Funtime, Inc. v. Wilkins, 105 Ohio St.3d 74, 2004-Ohio-6890, 822 N.E.2d 781. As a result, the improvements were not, under the owner’s theory, subject to the real property tax at all. The BTA ruled against the owner’s position on that issue and then *336determined the value of the land and improvements based on the evidence presented. When the owner assigned error only as to the valuation of the land in its notice of appeal, and when neither the board of education nor the county auditor cross-appealed the value assigned to the improvements, the owner placed the land-value at issue while foreclosing a comprehensive valuation of the property. Such a procedural situation does not serve the ultimate interest in arriving at a proper total value for the property.
Sleggs, Danziger & Gill Co., L.P.A., and Todd W. Sleggs, for appellant.
Rich, Crites & Dittmer, L.L.C., Jeffrey A. Rich, and Mark H. Gillis, for appellee Board of Education of Olentangy Local Schools.
David Yost, Delaware County Prosecuting Attorney, and Christopher Betts, Assistant Prosecuting Attorney, for appellees Delaware County Board of Revision and County Auditor.
{¶ 23} The situation presented here is likely to recur because in 2005, the General Assembly enacted tax reform measures that phased out the ad valorem tax that Ohio had traditionally levied on personal property used in business. It is now obvious that owners will seek, where possible, to characterize property as personal property rather than as realty in order to avoid taxation of that property. Litigants in such cases need to be alerted to the need to file protective cross-appeals whenever the preservation of the result they desire calls for the correction of a BTA error. Doing so will ensure that property is properly valued, a result that serves all taxpayers.
{¶ 24} I concur.